NIMMONS, Judge.
The appellant was sentenced as an habitual offender under Section 775.084, Florida Statutes, prior to the Supreme Court’s decision in Whitehead v. State, 498 So.2d 863 (Fla.1986). Appellant was sentenced in excess of the sentencing guidelines on multiple third degree felonies. The only justification given for guidelines departure was the Court’s finding that the appellant satisfied the criteria as an habitual offender and that it was necessary for the protection of the public from further criminal activity by the appellant to impose an extended term under Section 775.084.
The sentences must be reversed under the holding of Whitehead v. State, supra. If, on remand, the trial court decides to depart from the guidelines, it may not use the appellant’s status as an habitual offender as a reason, but must state other clear and convincing reasons for departure. See Avery v. State, 505 So.2d 596 (Fla. 1st DCA 1987).
No issue has been raised by the appellant with respect to the validity of the judgments.
Judgments affirmed, sentences reversed and remanded for resentencing.
SHIVERS and THOMPSON, JJ., concur.